DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on August 24, 2021, and any subsequent filings.
Claims 1-6, 8-11, 13, 15 and 16 stand rejected.  Claims 1-6, 8-11, 13, 15 and 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Interview Summary
Contrary to Applicants' characterization that the "control  limitation" has not been given patentable weight (Remarks, Page 6/Paragraph 3 (hereinafter "Pg/Pr")) as seen in the prior Office action (5/26/2021 Office action, Pg3-4/Pr9).
As to Applicants' assertion that the undersigned did not provide clarification as to the allowability of Claim 16 should the 35 USC 112(a) rejection be withdrawn (Remarks, Pg6/Pr4), Applicants had been informed that the claim constituted new matter and any decision as to allowability depended upon amendments to the claim to overcome the new matter rejection.
Applicants' have misconstrued that "processor" would be acceptable to replace "control unit" (Remarks, Pg7/Pr1) when the only comment indicated that the term might be acceptable but like the issue with Claim 16 depended upon what, if any, amendments Applicants chose to file.
Claim Interpretation
Contrary to Applicants' argument that the functions of the control unit have been interpreted as an intended use and then ignored (Remarks, Pg7/Pr4-Pg8/Pr1,3), a review of the prior Office action notes that the functions of the control unit have been interpreted as an intended use and the controller disclosed in the prior art references has to ability to implement those functions and the limits have not been ignored.
As to Applicants' argument that the control unit has been improperly interpreted as stated in case law (Remarks, Pg8/Pr2-3), the functions of the control unit, not the control unit itself, have been interpreted as intended use and thus the cases are inapplicable.
As to Applicants' argument that the current set of claims not be interpreted under 35 USC 112(f) based on case law (Remarks, Pg8/Pr5-Pg9/Pr2), "[t]he Office does not interpret claims when examining patent applications in the same manner as the courts." MPEP 2173.02(I).  Instead, claim are interpreted according to a three-prong test (see MPEP 2181) detailed below that indicates the claims do invoke 35 USC 112(f).
As to Applicants' argument that a corresponding algorithm applies only if 35 USC 112(f) is invoked and thus certain case law is inapplicable (Remarks, Pg9/Pr3-Pg10/Pr4), the point is moot because Applicants' claim language invokes 35 USC 112(f). 
Claim Objections
Claims 1 and 16 have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Applicants' arguments filed August 24, 2021 have been fully considered but they are not persuasive.
Claims 1-6, 8-11, 13, and 15
Applicants argue that the newly added claim limitation of a "processor" has been inherently disclosed in the specification because paragraph 8 recites a control unit that controls transfer and output mechanisms and "[o]nly a processor could achieve this function" (Remarks, Pg6/Pr1). 
"To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill."  MPEP 2163.07(a) (cite omitted).  Applicants have not provided any evidence that only a processor could achieve this function yet argument cannot supplant evidence (MPEP 2145(I)).  Thus, the newly added limitation constitutes new matter.
Claim 16
Contrary to Applicants' assertion that Claim 16 is not rejected (Remarks, Pg13/Pr3), Claim 16 has been rejected under 35 USC 112(a) as detailed in the prior Office action and again below.
Applicants again assert that no clarification has been provided regarding this rejection should the 35 USC 112(a) rejection be withdrawn (Remarks, Pg13/Pr2) and again as noted above, Applicants had been informed during the interview on July 19, 2021 that the claim constituted new matter and any decision as to allowability depended upon amendments to the claim to overcome the new matter rejection.  Moreover, repeated voicemails were left with Applicants' representative Mr. Arun Shome on July 22 and 27, 2021 by the undersigend again reiterating this position in response to repeated inquiries by Mr. Shome.
As to Applicants' argument that originally filed Claim 2 supports the recitation of the parallel steps of outputting dialysis fluid to the dialysis device and generating the dialysis fluid in the mixing tank as recited in current Claim 16 (Remarks, Pg11/Pr1-4), Claim 2 as originally filed does not recite specific steps of mixing, a drug supply device outputting two drugs, or diluent output from a diluent supply device.
Claim Rejections - 35 USC § 103
Claim 1-6, 8-11, 13, 15 and 16
Applicants' arguments filed August 24, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument that Makino does not disclose a diluent line (Remarks, Pg12/Pr1), as noted in prior Office action and again below, the cited portion of Makino is relied upon for the disclosure of a controlling device not specific lines.
As to Applicants' argument that the second embodiment of Makino seen in Figure 5 and the embodiment seen in Figure 2 of Ego do not disclose certain claim limitations (Remarks, Pg12/Pr3), these figures have not been relied upon for disclosing the limitations identified by Applicants.
Response to Amendment
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a processor programmed to: control operation of the transfer mechanism and the output mechanism, control the diluent supply device to output a first portion of the diluent to the drug supply device via the diluent line, control the diluent supply 
"the processor programmed to control the dialysis-fluid supply system to generate dialysis fluid in the mixing tank while controlling the output mechanism to output dialysis fluid to a dialysis device "in Claim 2;
"the processor programmed to monitor a supply amount of each drug or the diluent to the mixing tank based on a result of detection by the weight sensor or the level sensor" in Claim 3;
"the processor programmed to control the dialysis-fluid supply system to execute a cleaning process of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order" in Claim 6;
"the processor programmed to control the dialysis-fluid supply system such that an amount of dialysis fluid generated in a single generation process is equal to or greater than B x A and is equal to or less than C x A, wherein a flow rate of dialysis fluid used is A L/min, a time duration necessary for the generation process is B min, and a use limit time duration of the dialysis fluid is C min" in Claim 8;
"a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank" in Claim 10; and,
"the processor programmed to control the drug supply device such that after the drug B is supplied to the mixing tank and agitated, the drug A is further supplied to the mixing tank and agitated" in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-6, 8-11, 13, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 2, 3, 6, 8, and 11 each recite a "processor" performing certain functions yet the specification and drawings as filed do not disclose a processor performing these functions, only a control unit (Fig. 1, Spec. Pg3/Pr8-Pg4/Pr10, Pg6/Pr15, Pg10/Pr25, Pg11/Pr28).
In Claim 16, the recitation of parallel steps of outputting the dialysis fluid to the dialysis device and generating dialysis fluid by mixing in a mixing tank.
Claims not specifically detailed above constitute new matter due to their dependency on the claims which have been rejected for introducing new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6, 8-11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
"a processor programmed to: control operation of the transfer mechanism and the output mechanism, control the diluent supply device to output a first portion of the diluent to the drug supply device via the diluent line, control the diluent supply device to output a second portion of the diluent to the mixing tank via the input line without passing through the diluent line, and control the drug supply device to output the at least two drugs to the mixing tank via the input line together with the first portion of the diluent supplied from the diluent supply device to the drug supply device" in Claim 1;
"the processor programmed to control the dialysis-fluid supply system to generate dialysis fluid in the mixing tank while controlling the output mechanism to output dialysis fluid to a dialysis device "in Claim 2;
"the processor programmed to monitor a supply amount of each drug or the diluent to the mixing tank based on a result of detection by the weight sensor or the level sensor" in Claim 3;
"the processor programmed to control the dialysis-fluid supply system to execute a cleaning process of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order" in Claim 6;
"the processor programmed to control the dialysis-fluid supply system such that an amount of dialysis fluid generated in a single generation process is equal to or greater than B x A and is equal to or less than C x A, wherein a flow rate of dialysis fluid used is A L/min, a time duration necessary for the generation process is B min, and a use limit time duration of the dialysis fluid is C min" in Claim 8;
"a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank" in Claim 10; and,
"the processor programmed to control the drug supply device such that after the drug B is supplied to the mixing tank and agitated, the drug A is further supplied to the mixing tank and agitated" in Claim 11. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the function in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)     Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)      Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego").  A USPTO human translation has previously been provided and the claims are mapped to that translation using the pagination of the translation and the drawings in the original document.
Applicants' claims are directed towards a device.
Regarding Claims 1-3, 5, 8, and 13, Makino discloses in a first embodiment a dialysis-fluid supply system that generates dialysis fluid by mixing a diluent and at least two drugs and outputs the dialysis fluid (Fig. 1), the system comprising a drug supply device configured to output the at least two drugs (Fig. 1 (note drug A and B tanks 2a and 2b interpreted as drug supply device), Pg6/Pr3); a diluent supply device configured to output the diluent (Fig. 1 (note diluent supply device feeding valve 5), Pg6/Pr3); a mixing tank configured to mix the at least two drugs and the diluent to generate dialysis fluid (Fig. 1, item 10, Pg6/Pr3); a storage tank configured to store therein the dialysis fluid generated by the mixing tank (Fig. 1, item 22, Pg6/Pr3); a transfer mechanism configured to transfer the dialysis fluid generated by the mixing tank to the storage tank (Fig. 1 (note valve 12 and associated line), Pg6/Pr3); an output mechanism configured to output the dialysis fluid stored in the storage tank to a dialysis device (Fig. 1, item 24, Pg6/Pr3); and a processor programmed to control operation of the transfer mechanism and the output mechanism control the diluent supply device to output a first portion of the diluent to the drug supply device via the diluent line control the diluent supply device to output a second portion of the diluent to the mixing tank via the input line without passing through the diluent line control the drug supply device to output the at least two drugs to the mixing tank via the input line together with the diluent supplied from the diluent supply device to the drug supply device (Pg6/Pr4, Pg17/Pr30 (note examination and processing of operating parameters requires of processor); see also 35 USC 112 analyses above).
Makino does not disclose in a first embodiment an input line connecting the drug supply device and the diluent supply device with the mixing tank; a diluent line connecting the diluent supply device with the drug supply device; or, a single input valve in the input line.
Makino discloses in a second embodiment an input line connecting the drug supply device and the diluent supply device with the mixing tank (Fig. 5 (line from diluent and drug supply devices and containing concentration meter 39a interpreted as input line)); and a single input valve in the input line  (Fig. 5, item 39a, Pg21/Pr36 (note measuring and regulating discharge using control valve 39a)).
Ego also relates to a device for generating dialysis fluid and discloses a diluent line connecting the diluent supply device with the drug supply device (Fig. 2, item 20, C5/L20-23,46-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the first and second embodiments disclosed by Makino because reduction of the number of lines reduces costs and, according to Makino, the invention can be applied to any powder dialysate feed (Pg22/Pr36).  It would have also been obvious to combine the multiple input lines into a single input line to again reduce cost and, according to Makino, objects of the invention include simplifying apparatus configuration, reducing maintenance and parts wearing out, providing space for maintenance (Pg11/Pr14-Pg12/16, Pg16/Pr26).  It would have also been obvious to combine the dialysis-fluid supply system disclosed by Makino with the diluent line disclosed by Ego because, according to Ego, the line allows for the preparation of a solution with a predetermined concentration and utilizing all of the drugs stored in the drug supply device (C5/L50-55).
Additional Disclosures Included:  Claim 2: wherein the processor programmed  to control the dialysis-fluid supply system to generate dialysis fluid in the mixing tank while controlling the output mechanism to output dialysis fluid to a dialysis device (Makino, Pg6/Pr4; see also 35 USC 112 analyses above; note also that it would have been obvious to modify the a processor to perform the claimed function because the modification would have predictably delivered a set amount of diluted drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 3: wherein the mixing tank includes a weight sensor that measures a weight of a supplied fluid or a level sensor that measures a level of supplied fluid (Makino, Fig. 1, item 11, Pg6/Pr3), and the processor programmed  to monitor a supply amount of each drug or the diluent to the mixing tank based on a result of detection by the weight sensor or the level sensor (Makino, Fig. 5 (note controller 40 interaction with level sensor 23), Pg18/Pr31, Pg24/Pr39; see 35 USC 112 analyses above; note also that it would have been obvious to modify the processor to perform the claimed function because the modification would have predictably delivered a set amount of drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 5: the capacity of the storage tank is larger than the capacity of the mixing tank (Makino, Fig. 1, Pg6/Pr4).  Claim 8: the processor programmed to control the dialysis-fluid supply system such that an amount of dialysis fluid generated in a single generation process is equal to or greater than B x A and is equal to or less than C x A, wherein a flow rate of dialysis fluid used is A L/min, a time duration necessary for the generation process is B min, and a use limit time duration of the dialysis fluid is C min (see Claim 1 and 35 USC 112 analyses above (note abstract idea that may be done by hand of determining optimal amount of dialysate); note also that it would have been obvious to modify the processor to perform the claimed function because the modification would have predictably delivered a set amount of drugs A and B which is a goal of Makino (Pg12/Pr17)).  Claim 13: an input valve in the input line that controls a flow of at least two drugs and the diluent to the mixing tank (Makino, Fig. 1 (note input control valves); see also obviousness analysis above regarding reducing equipment; MPEP 2144.04 (patentability not imparted by making integral that which is separate)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Deguchi, et al., U.S. Publication No. 2004/0211718 (hereinafter "Deguchi").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 wherein the transfer mechanism includes a link line connecting the mixing tank and the storage tank (Makino, Fig. 1 (note valve 12 and associated line), Pg6/Pr3) except further comprising a circulation mechanism that internally and externally circulates fluid inside the mixing tank to perform agitation, or the circulation mechanism includes a circulation line branching off from the link line and connecting to the input line.
Deguchi also relates to a drug delivery system and discloses a circulation mechanism that internally and externally circulates fluid inside the mixing tank to perform agitation (Fig. 1 (note circulatory path including items 12, 18, 25, 28), Pg3/Pr33), and the circulation mechanism includes a circulation line branching off from the link line and connecting to the input line (Fig. 1, item 36). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the known drug delivery system disclosed by Makino with the circulatory path disclosed by Deguchi because, according to Deguchi, this allows for uniform mixing (Pg3/Pr33).

Claims 6 and 11 are is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, Nagamine, et al., Japanese Publication No. 2007-117396 (hereinafter "Nagamine").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in the original document.
Applicants' claim are directed towards a device.
Regarding Claims 6 and 11, the combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 except wherein the processor programmed to control the dialysis-fluid supply system to execute a cleaning process of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order.  
Nagamine also relates to a drug delivery system and discloses wherein the control unit is configured to control the dialysis-fluid supply system to execute a cleaning process (Pg12/Pr39, Pg16/Pr55) of cleaning the mixing tank and the storage tank by causing cleaning fluid to flow through the mixing tank and the storage tank in this order (see Claim 1 and 35 USC 112 analyses above).
It would have been obvious prior to the effective filing date of the claimed invention to modify the controller disclosed by Makino and Ego to perform the claimed function disclosed by Nagamine because, according to Nagamine, the modification would have resulted in a cleaning which allows more accurate and sensitive measurements (Pg12/P39, Pg16/Pr55).  
Additional Disclosures Included:  Claim 11: wherein the at least two drugs comprise a drug A including an electrolyte component and a pH adjuster (Nagamine, Pg6/Pr21, Pg8/Pr25, Pg23/Pr80), and a drug B including sodium bicarbonate .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 8 above, and further in view of Haruta, et al., Japanese Publication No. 2014-141463 (hereinafter "Haruta").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 8 except  wherein the mixing tank has a capacity of 3.75 L or greater and 30 L or smaller.
Haruta also relates to a dialysis system and discloses wherein the mixing tank has a capacity of 3.75 L or greater and 30 L or smaller (Pg19/Pr61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the known dialysis-fluid supply system disclosed by Makino and Ego with the capacity disclosed by Haruta because the capacities of each are based on the needs of the dialyzer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Amiot, et al., U.S. Patent No. 4,517,081 (hereinafter "Amiot").  A USPTO human translation has previously been provided and the claims are mapped to that translation using the pagination of the translation and the drawings in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 except a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank.
Amiot also relates to a dialysis-fluid supply system and discloses a discard line configured to receive and discard dialysis fluid remaining in the storage tank after completion of a dialysis treatment and a fluid used to clean the storage tank (Fig. 1, item 50, Abstract, C4/L4-6; see also 35 USC 112 analyses above).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the dialysis-fluid supply system disclosed by Makino and Ego with the cleaning fluid discard line disclosed by Amiot because, according to Amiot, the resulting cleaning system overcomes issues with high costs (C1/L15-17) and may be adapted to cleanse a variety of devices in a dialysis-fluid supply system  (C10/L53-58).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Makino, et al., Japanese Publication No. 2004-41742 (hereinafter "Makino") in view of Ego, et al., U.S. Patent No. 5,547,645 (hereinafter "Ego") as applied to Claim 1 above, and further in view of Levin, et al., U.S. Publication No. 2007/0088333 (hereinafter "Levin") and Veech, U.S. Patent No. 4,663,166 (hereinafter "Veech").  Translations have previously been provided and the claims are mapped to those translations using the pagination of the translation and the drawings in in the original document.
Applicants' claim is directed towards a device.
The combination of Makino and Ego discloses the dialysis-fluid supply system according to Claim 1 further comprising a concentration sensor configured to detect a concentration of the dialysis fluid in the mixing tank (Fig. 5, item 39a, Pg20/Pr36) wherein the concentration sensor detects the concentration of fluid inside the mixing tank after the diluent is supplied to the mixing tank together with the drug B (Fig. 5 (note no additional fluid added to tank after sensor 39a)), and the concentration sensor detects the concentration of the dialysis fluid generated in the mixing tank after the diluent is supplied to the mixing tank together with the drug A (Fig. 5 (note no additional fluid added to tank after sensor 39a)) except wherein the at least two drugs comprise a drug A including an electrolyte component, a pH adjuster, and a sugar, and a drug B including sodium bicarbonate.
Levin also relates to an extracorporeal system requiring concentration control and discloses a concentration sensor (Abstract) and a drug including an electrolyte component (Pg2/Pr12 (note use of saline)).
Veech also relates to dialysis solution preparation and discloses drugs that include an electrolyte component (C14/L21-32), a pH adjuster (C15/L33-37), a sugar (C14/L21-32), and sodium bicarbonate (C32/L23-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine dialysis-fluid supply system disclosed by Makino and Ego with the concentration sensor disclosed by Levin because, according to Levin, measuring electrolyte concentrations is vital to prevent negative health impacts and maintain an effective therapy regimen (Pg2/Pr12).  It would have been further obvious to combine the dialysis-fluid supply system disclosed by Makino, Ego, and Levin with the drugs disclosed by Veech because, according to Veech, the drugs normalize and maintain the blood (C15/L33-37) and promote ion and water transfer (C40/L61-C41/L5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779